Exhibit 10.2







MASTER SERVICE AGREEMENT




In consideration of the mutual covenants set forth herein, Dala Petroleum Corp.,
a Nevada corporation (“Company”) and Chisholm Partners II LLC, a Louisiana
limited liability company (“Contractor”) (the Company and the Contractor may be
referred to herein individually as a “Party” and collectively as the “Parties”),
hereby enter into this Master Service Agreement (“MSA”), effective this 3rd day
of June, 2014 to read as follows:




RECITALS:




WHEREAS, the Company is engaged in the business of acquiring, developing,
drilling, operating, servicing and maintaining oil and gas wells and properties
and producing oil and gas; and in the course of such operations regularly and
customarily enters into contracts with independent contractors for the
performance of various services relating thereto; and




WHEREAS, the Contractor represents that it has personnel capable of developing,
drilling, operating, servicing and maintaining oil and gas wells and properties
and in producing oil and gas, and, without limiting the generality of the
foregoing, has experience in developing, operating, servicing and maintaining
oil and gas projects within the State of Kansas, and desires to act as an
independent contractor for the Company;




NOW, THEREFORE, the Parties hereto agree as follows:




1.

Services.  This Agreement shall control and govern all work and services
performed by Contractor for Company under written or oral work orders or
agreements. This Contract shall control and govern all work, services and
related activities agreed to be done by Contractor and shall define the rights,
liabilities, and obligations of Company and Contractor during the term hereof.
 It is agreed that any work shall be deemed to incorporate all terms and
provisions of this Agreement and the terms of this Agreement shall control over
any inconsistent provisions of any such work.




2.

Fees and Payment Terms.  The prices, rates, or amounts to be paid by Company,
including labor rates, shall be those specified on Exhibit “A” attached hereto,
unless modified by the written agreement. Contractor shall invoice Company
following the 15th day of the month and/or the last day of the month.  Company
shall pay Contractor’s invoice within 15 days of receipt.




3.

Taxes.  Contractor agrees to pay all taxes, licenses, and fees levied or
assessed on Contractor by any governmental agency, in connection with or
incident to the performance of this Contract, and all unemployment compensation
insurance, old age benefits, Social Security, or any other taxes upon the
payments made to Contractor, or the wages paid to its agents, employees, and
representatives.  Contractor agrees to require the same agreements and to be
liable for any breach of such agreements by any of its subcontractors.
 Contractor agrees to reimburse Company on demand for all such taxes or
governmental charges which Company may be required or deem it necessary to pay
on account of employees of Contractor or its subcontractors.  Contractor agrees
to furnish Company with the information required to enable it to make the
necessary reports and to pay such taxes or charges.




4.

Term of Agreement/Termination.  This Agreement will commence on the date set
forth above, and will remain in full force and effect continuously thereafter
for twelve (12) months. Thereafter, until either party may terminate this
Agreement by giving the other Party a minimum of thirty (30) days written
notice; however, no such termination shall be effective until any and all
services in progress under any applicable work orders are either satisfactorily
completed or terminated by Company.








--------------------------------------------------------------------------------




5.

Confidentiality.  Confidential Information means technical, economic, financial,
pricing, marketing, leasing, acquisition or other information of the Company
that has not been published or is not otherwise available to members of the
public.  Contractor agrees to hold as confidential and to not disclose to others
Confidential Information obtained from Company.  Contractor agrees not to use
Confidential Information to compete with Company, or for any other purpose
outside the scope of services performed under this Agreement.  Confidential
Information does not include information that (i) the Contractor had in its
possession prior to Company’s disclosure, (ii) becomes public knowledge through
no fault of the Contractor, (iii) the Contractor lawfully acquires from a third
party not under an obligation of confidentiality to the Company, (iv) Contractor
independently develops, or (v) is required to be disclosed by law or court
order.




6.

Compliance with Laws/Warranty.  Company and Contractor agree to comply with all
federal, state and local laws, rules and regulations which are now or may become
applicable to operations covered by this Agreement and any work order issued in
connection herewith.  If any of the terms hereof are in conflict with any such
applicable law, rule or regulation, the terms of this Agreement so in conflict
shall not apply and said rule, regulation, or law shall prevail.  Contractor
warrants that its workmanship, services and material shall be of the highest
quality, and shall repair or replace, at Contractor’s expense, any defects in
Contractor’s work arising within one year thereof.  The warranty for equipment
and materials provided by Contractor shall be limited to the warranty provided
by the equipment/material manufacturer, which is hereby assigned by Contractor
to Company.




7.

Waiver of Consequential Damages.  Notwithstanding any other terms in this
Agreement to the contrary, neither party, nor their parent, affiliated or
subsidiary companies, nor the officers, directors, agents, employees or
contractors of any of the foregoing, shall be liable to the other in any action
or claim for incidental, indirect, special, collateral, consequential, exemplary
or punitive damages arising out of or related to the services provided
hereunder, including without limitation, loss of profits, loss of opportunity,
loss of production, or loss of use.  Any protection or limitation against
liability for any losses or damages afforded any individual or entity by this
Agreement shall apply whether the action in which recovery of damages is sought
is based upon contract, tort, and statute or otherwise.  To the extent permitted
by law, any statutory remedies inconsistent with these terms are waived.




8.

Insurance.  At any and all times during the term of this Agreement, Contractor
agrees to carry insurance with an insurance carrier or carriers reasonably
satisfactory to Company.




9.

Indemnity.  If any claims, demands, suits and/or causes of action are ever
asserted against Company, its co-lessees, partners, joint venturers, or their
respective affiliates, subsidiaries, officers, directors, and employees (all of
which are hereinafter referred to as the “Indemnified Company Parties”) or their
respective insurers for (1) illness of, injury to and/or death of any employees
of Contractor [even if only nominally employed by Contractor and deemed in fact
or at law to be (or also to be) employees of Company], for (2) illness of,
injury to and/or death of Contractor’s contractors or subcontractors or their
respective employees, or for (3) damage to or loss of any and all property,
equipment, materials and vessels owned, operated, rented, leased or chartered by
Contractor, by Contractor’s contractors, by Contractor’s subcontractors, or by
their respective employees, Contractor will fully and unconditionally release,
protect, defend, indemnify and hold harmless the Indemnified Company Parties and
their respective insurers, even if said claims, demands, suits and/or causes of
action arise, in whole or in part, from negligence, strict liability, and/or
unseaworthiness (pre-existing or otherwise) attributable to the Indemnified
Company Parties.  The sole restriction on the above is that the aforesaid
claims, demands, suits and/or causes of action must have arisen out of, be
related to, and/or be incidental to, in any way, the work, service or equipment
covered by this Agreement or any work order issued in connection herewith.








2







--------------------------------------------------------------------------------




If any claims, demands, suites and/or causes of action are ever asserted against
Contractor, its employees and vessels (all of which are hereinafter in this
Section referred to as the “Indemnified Contractor Parties”) or their respective
insurers for (1) illness of, injury to and/or death of any employees of Company,
or for (2) damage to or loss of any and all property, equipment, materials and
vessels owned by Company, Company will fully and unconditionally release,
protect, defend, indemnify and hold harmless the indemnified Contractor Parties
and their respective insurers, even if said claims, demands, suits and/or causes
of action arise, in whole or in part, from negligence, strict liability, and/or
unseaworthiness (pre-existing or otherwise) attributable to the Indemnified
Contractor Parties.  The sole restriction on the above is that the aforesaid
claims, demands, suits and/or causes of action must have arisen out of, be
related to, and/or be incidental to, in any way, the work, service or equipment
covered by this Agreement or any work order issued in connection herewith.




Company’s above assumed release, defense and indemnity obligations shall not
include Contractor’s defense and indemnity obligations to Parties not included
in the definition of Indemnified Company Parties.  Contractor’s above assumed
release, defense and indemnity obligations shall not include Company’s defense
and indemnity obligations to Parties not included in the definition of
Indemnified Contractor Parties.  However, in the event that both Company and
Contractor owe defense and indemnity obligations to the same Party, Contractor
will satisfy Contractor’s obligations to said Party without seeking recoupment,
sharing, or other recovery from Company or Company’s insurers.




9.

Patent/License Indemnification.  In addition to all other indemnifying
provisions contained herein, Contractor represents and warrants that the use or
construction of any and all tools and equipment furnished by Contractor and used
in the work provided for herein does not infringe on any license or patent which
has been issued or applied for, and Contractor agrees to defend, indemnify and
hold the Indemnified Company Parties harmless from any and all claims, demands,
and causes of action of every kind and character in favor of or made by any
patentee, licensee, or claimant of any right or priority to such tool or
equipment, or the use or construction thereof, which may result from or arise
out of furnishing or use of any such tool or equipment by Contractor in
connection with the work under this Agreement and applicable work orders.




10.

Independent Contractor Status.  Except as set forth in Section 14(b) below, the
actual performance and superintendence of all work hereunder shall be by
Contractor, but Company and its representatives shall have unlimited access to
the operations to determine whether work is being performed by Contractor in
accordance with the provisions of this Agreement and the applicable work order
or purchase order.  Contractor shall be an independent contractor with respect
to the performance of all work hereunder, and neither Contractor nor anyone
employed by Contractor shall be deemed for any purpose to be the employee,
agent, servant, or representative of Company in the performance of any work or
service or part thereof in any manner dealt with hereunder.  Company shall have
no direction or control of Contractor or its employees and agents except with
respect to the results to be obtained.  The work contemplated herein shall meet
the approval of Company and be subject to the general right of inspection for
Company to secure the satisfactory completion thereof; however, neither Company
's failure to inspect nor failure to discover any deficiencies shall relieve
Contractor of any representation, warranty or obligation at law, under this
Agreement, or otherwise.  Notwithstanding the foregoing, Contractor shall remove
from work on behalf of Company hereunder any employee of Contractor who is
convicted of a crime involving moral turpitude or who comes to work intoxicated
or under the influence of a controlled substance.




11.

Hiring Practices.  Except to the extent that this Agreement and the work
performed hereunder may be exempt therefrom, Contractor agrees to comply with
the provisions of all applicable state, federal and local requirements and
regulations on hiring practices and employment.




12.

Liens.  Contractor agrees to pay all just claims for labor, materials and
supplies furnished by Contractor hereunder and to allow no lien or charge to
become fixed upon any property of Company excepting those liens or charges
resulting from Company’s breach of its payment obligations. Contractor shall
furnish to Company, at Company’s request, a notarized affidavit that all
payments to subcontractors and vendors have been made or are in the process of
being paid.











3







--------------------------------------------------------------------------------



13.

Assignment.  Contractor will not assign or subcontract this Agreement, or any
part thereof, without the prior written consent of Company.




14.

Default. In the event Contractor shall fail to carry out its duties under this
Agreement, Company may give Contractor written notice specifying the failure or
default and the period of time within which Contractor will be required by
correct such failure or default in a manner satisfactory to Company.




15.

Entire Agreement/Modifications.  This is the entire agreement between Company
and Contractor.  No modification or alteration of this Agreement will be
effective unless made in writing and signed by both parties hereto.




16.

Governing Law.  This Agreement is to be considered as having been executed in
the State of Colorado and the parties agree that Colorado law will govern this
Agreement.




17.

Waiver.  No waiver by Company of any of the terms, provisions or conditions
hereof shall be effective unless said waiver shall be in writing and signed by
an authorized representative of Company, and no one waiver or multiple waivers
shall be construed to cause or constitute any other waiver whatsoever.




18.

Notices.  All notices to be given with respect to this Agreement and applicable
work orders unless otherwise provided for shall be given to Company at:




Dala Petroleum Corp.

112 Loraine South

Suite 266

Midland, Texas 79701

Attn:  CEO

Phone:

(XXX) XXX-XXXX

Fax:

(XXX) XXX-XXXX




and to Contractor at:




Chisholm Partners II, LLC




1010 10th Street

Golden, CO 90401

Attn:  Managing Director

Phone:

(805) 268-2281




E Mail: bggumma@gmail.com








4







--------------------------------------------------------------------------------

All sums payable hereunder to Contractor shall be payable at Contractor’s
address above unless otherwise specified herein or in the applicable work order.










DATED:  June 3, 2014




Contractor

 

Company

 

 

 

 

 

Chisholm Partners II, LLC

 

Dala Petroleum Corp.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Clarence Cottman III

 

By:

  /s/ E. Will Gray

 

 

 

 

 

 

 

 

 

 

Clarence Cottman III

 

E. Will Gray, CEO





















































5







--------------------------------------------------------------------------------







EXHIBIT A – FEE SCHEDULE




The Contractor shall be paid $25,000 upon the signing of this agreement and
$25,000 per month for its Services and reimbursed for any and all direct
expenses incurred by Contractor in performing its duties and obligations under
this MSA.





6





